

Promissory Note Settlement Agreement


THIS PROMISSORY NOTE SETTLEMENT AGREEMENT (the “Agreement”) is entered into as
of December 29, 2011, by and between Ceres Ventures, Inc., a Nevada corporation
(the “Company”) and Harmel S. Rayat, a resident of the Province of British
Columbia, Canada (the “Holder”) (collectively, the “Parties”).


RECITALS


WHEREAS, Company and Holder entered into a Restated 8 ½% Convertible Promissory
Note (the “Note”) dated as of March 1, 2010, for the principal amount of
$1,067,527 (the “Principal Amount”);


WHEREAS, the Principal Amount consists of $750,000 of outstanding balance (the
“Balance”) previously borrowed by the Company and $317,527 of accrued and unpaid
interest on the Balance as of the date of the Note (the “Balance Interest”);


WHEREAS, Holder desires to forgive the Balance Interest and all accrued and
unpaid interest due on the Note as of the date hereof pursuant to the terms and
conditions of this Agreement; and


WHEREAS, Company desires to pay the Balance through the issuance of shares of
its common stock, par value $0.00001 (the “Common Stock”), and the Holder
desires to accept shares of the Company’s Common Stock in full satisfaction of
the Balance pursuant to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing, the covenants herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:


1.           Forgiveness of Interest


By executing this Agreement Holder hereby agrees to forgive $488,054,
representing the Balance Interest and all accrued and unpaid interest due to him
pursuant to the Note and represents that receipt of the Settlement Shares, as
defined below, shall evidence full satisfaction of payment due to him
thereunder.


2.           Payment of Balance


(a)           Valuation of Common Stock. The Parties agree that, notwithstanding
anything in the Note to the contrary, for the purpose of paying the Balance,
each share of the Company’s Common Stock shall be valued at $0.10 per share (the
“Per Share Value”). The Parties determined the Per Share Value through
negotiation and, as such, the Parties recognize, acknowledge and agree that the
Per Share Value may not be indicative of the true value of a share of the
Company’s Common Stock.


(b)           Issuance of Shares. Based on the Per Share Value, subject to the
satisfaction of the terms and conditions set forth in this Agreement, the
Company shall issue and deliver to Holder a stock certificate or stock
certificates representing a total of 7,500,000 shares (the “Settlement Shares”)
of the Company’s Common Stock in full satisfaction of the Balance. The stock
certificate(s) for the Settlement Shares shall bear a restrictive legend
substantially in the form as follows:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE 1933 ACT, OR (B) AN OPINION OF COUNSEL (REASONABLY SATISFACTORY TO THE
COMPANY), THAT REGISTRATION IS NOT REQUIRED UNDER SAID 1933 ACT.”
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Cancellation of the Note. Holder hereby assigns, transfers and
surrenders for cancellation the Note to the Company. Simultaneously with the
execution of this Agreement, Holder shall deliver to the Company the Note, duly
endorsed as terminated and cancelled. Holder acknowledges that upon his receipt
of the Settlement Shares pursuant to Section 2(b) above and delivery of the Note
pursuant to this Section, it shall have no further rights to any payments under
the Note.


4.           Representations and Warranties of the Company


(a)           Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite power and authority to execute and deliver this Agreement and all
other instruments which are ancillary hereto.


(b)           Authorization; Approvals. The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of the Company. This Agreement has been duly and validly executed
and delivered by the Company and, assuming the due execution and delivery of
this Agreement by Holder, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, moratorium, fraudulent transfer,
reorganization and other laws of general applicability affecting the rights and
remedies of creditors and by general equitable principles (whether considered in
a proceeding in equity or at law).


(c)           Settlement Shares. Once issued in accordance with the terms of
this Agreement, the Settlement Shares shall be duly authorized, validly issued,
fully paid and non-assessable shares of the Company’s Common Stock.


5.           Representations and Warranties of Holder


(a)           Investment Representations.


(i) Holder is fully aware of the Company’s business, operations and financial
condition and has had full access to the information it considers necessary or
appropriate to make an investment decision with respect to accepting the
Settlement Shares in full satisfaction of the Balance and has had an opportunity
to ask questions of and receive answers from a person or persons acting on the
Company’s behalf concerning the terms and conditions of this Agreement, and all
such questions have been answered to its full satisfaction.


(ii) Holder: (1) is acquiring the Settlement Shares for his own account, for
investment only, and not with a view toward the resale or distribution thereof;
(2) has such knowledge and experience in financial and business matters that he
is capable of evaluating the merits and risks of making investment decisions of
this type; (3) has knowledge of finance, securities and investments generally;
(4) has experience and skill in investments based on actual participation; and
(5) has the ability to bear the economic risk of this investment and the
ability, at the present time, to afford a complete loss of such investment.


(iii) Holder represents that he is an “accredited investor,” as such term is
used in Regulation D as promulgated under the Securities Act of 1933, as amended
and that the Settlement Shares are being issued to Holder in reliance upon said
representation.


6.           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.


7.           Binding Effect. This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective successors and
assigns.


8.           Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof, supersedes any prior written or oral communications with respect
thereto, and may not be modified except by a writing signed by all the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Counterparts-Facsimile Signatures. This Agreement may be executed
in multiple counterparts each of which when duly executed and delivered shall be
an original. Facsimile signatures of the Parties or counterparts of this
Agreement will be binding as if such signatures were originals.


10.         Survival of Representations, Warranties and Agreements. All of the
representations, warranties, covenants, promises and agreements of the parties
contained in this Agreement (or in any document delivered or to be delivered
pursuant to this Agreement) shall survive the execution, acknowledgment, sealing
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.


11.         Binding Arbitration. Any dispute, controversy or claim arising out
of or in connection with or relating to this Agreement, upon the request of
either of the Parties, shall be submitted to and settled by arbitration in
conformance with rules of the American Arbitration Association then in effect.
Any award rendered shall be final and conclusive upon the Parties and a judgment
thereon may be entered in a court of any forum, state or federal, having
jurisdiction. The expenses of the arbitration shall be borne equally by the
Parties to the arbitration, provided that each party shall pay for and bear the
cost of its own experts, evidence and counsel.


12.         Further Assurances. The Parties shall execute such further documents
and do any and all such further things as may be necessary to implement and
carry out the intent of this Agreement.


IN WITNESS WHEREOF, the undersigned have entered into this Promissory Note
Settlement Agreement as of the date first written above.
 
Company
   
Ceres Ventures, Inc.
   
By:
 
Name: 
Amit S. Dang
Title:
President and Chief Executive Officer
   
Holder
   
Harmel Rayat
   
By:
 
Name: 
Harmel Rayat

 
 
 

--------------------------------------------------------------------------------

 
 